DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 02/01/2022 have been fully considered but they are not persuasive.
In response to applicant's argument that there is no suggestion to combine the references, the examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  

Upon reviewing the Applicant’s arguments and/or response the Non-Final office Action mailed on 11/26/2021, the Examiner respectfully disagrees with Applicant’s arguments that the prior art references (Kaipainen and Agrawal) fails to teach certain features of the Applicant’s invention for the following reasons:

First, in light of the Applicant’s discussion and/or support of the at least claimed feature in question (i.e. “data OFDMA subcarriers adjacent to each of the cell-specific 
As shown and/or discussed in Agrawal e.g. fig. 1, 3, 4, pp. [0034], Agrawal described an OFDMA system, and further discussed that each subband is associated with a respective sub-carrier that may be modulated with data, wherein certain subbands are used for data transmission and certain subbands are used for pilot transmission. 
Thus, in light of the Applicant’s definition and/or description of the term “adjacent”, the Examiner has reasonably interpreted the at least claimed limitation (i.e. “data OFDMA subcarriers adjacent to each of the cell-specific pilot OFDMA subcarriers”) as shown above i.e. data and pilot subbands (sub-carriers) next to each other. The claim does not uniquely or particularly define the limitation (i.e. “data OFDMA subcarriers adjacent to each of the cell-specific pilot OFDMA subcarriers”) so as to be distinguished from the applied prior arts. During patent examination, the claims must be given their broadest reasonable interpretation. See also MPEP §2111. The limitation is broadly claimed, therefore, is fairly characterized as discussed above.

Secondly, the Applicant repeated the same and/or similar arguments that the primary prior art reference (Kaipainen) disclosed a wideband CDMA system, therefore a POSITA would find no obvious way to modify the wideband CDMA system of Kaipainen to arrive at claim 1.

In response, as discussed in the previous rejections, and further repeated below, the Examiner respectfully disagrees with the Applicant’s arguments because as discussed in Kaipainen e.g. pp. [0033] i.e. “A transmission channel can be formed by means of e.g. time division, frequency division or code division symbol multiplexing or multiple access method. Systems utilizing combinations of different multiple access methods are also covered by the scope of the invention. (Emphasis Added).
The Applicant’s claims merely discussed and/or described “OFDMA subcarriers” (i.e. transmission channels) for transmitting cell-specific pilots and data in a wireless communication system. The claims does not provide any additional detail so as to clearly distinguish the claimed invention from the applied primary prior art (Kaipainen) which discussed that the concept of the invention can be carried out in any multiplexing transmission means i.e. time division, frequency division, or code division as stated above. As it is readily understood by any one of ordinary skill in the art, OFDMA can also be described as a combination of frequency-domain and time-domain multiple access. Therefore, as stated above in Kaipainen’s invention, “A transmission channel can be formed by means of e.g. time division, frequency division or code division symbol multiplexing or multiple access method. Systems utilizing combinations of different multiple access methods are also covered by the scope of the invention.      
Thus, contrary to the Applicant’s several arguments, it would have been obvious to one of ordinary skill in the art at the time invention was made to combine the teachings of Kaipainen with the OFDMA system of Agrawal to achieve the goal of Agrawal, pp0005).

Lastly, the Applicant argued and/or stated that: “Agrawal [0034], cited in the NFOA, at best discloses a conventional OFDMA system that includes subbands for data transmission, subbands for pilot transmission, and guard subbands. Nowhere else does Agrawal disclose a combination of pilot subbands and data subbands, and even moreso there is no mention anywhere of power control of the subbands relative to each other.” (Emphasis Added).

In response, the Examiner respectfully disagrees with the Applicant’s arguments and kindly direct the Applicant to similar discussions above in Agrawal which explicitly teaches or shows combination of pilot subbands and data subbands in an OFDMA system (see fig. 2, 3, 4). 
Furthermore, the Applicant is kindly directed to the primary prior art reference (Kaipainen) which discussed the concept that the power used in the transmission of the dedicated pilot symbols (i.e. cell-specific pilot subcarriers) is higher than the power used in the transmission of data symbols (i.e. data subcarriers) (see Kaipainen, fig. 1, fig. 4C, pp. [0057]). 
Kaipainen further discussed or stated that transmission channel can be formed by means of e.g. time division, frequency division or code division symbol multiplexing or multiple access method. Systems utilizing combinations of different multiple access methods are also covered by the scope of the invention.
Although, Kaipainen does not explicitly show an OFDMA system, wherein the pilot subcarriers and data subcarriers are adjacent.
On the other hand, Agrawal teaches and/or shows an OFDMA system with pilot and data subbands next to each other (i.e. adjacent) (see, fig. 2, fig. 3, fig. 4).
Therefore, contrary to the Applicant’s statements and/or arguments, it would have been obvious to one of ordinary skill in the art at time invention was made to combine the teachings of Kaipainen with the teachings of Agrawal to achieve the goal of efficiently providing frequency diversity and allows the data transmission to better withstand deleterious path effects such as narrow-band interference, jamming, fading, and so on (Agrawal, pp0005).
  Therefore, the previous rejection is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1, 2, 4, 5, 8-10, 12, 13, 16-18, 20, 21, 23-25, and 27, 28, and 30, is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaipainen et al. (US Publication No. 20040160921) in view of Agrawal et al. (US Publication No. 20040228267).

As to claims 1 and 9, Kaipainen teaches a base station (fig. 1, fig. 5, #500) comprising: a plurality of antennas (fig. 5, #514-518); and a transmitter operably coupled to the plurality of antennas (fig. 1, fig. 5, #500); the transmitter configured to: transmit in a cell and at a same time (fig. 1, fig. 4C, pp0057, a dedicated pilot is transmitted in the same time slot with the user data symbols): cell-specific pilots [symbols], that carry cell-specific pilots corresponding to the cell (fig. 1, fig. 4C, pp0048 and pp0050, downlink frame), at a transmission power level that is higher than a transmission power level of data [symbols] (fig. 1, fig. 4C, pp0048, pp0057, a dedicated pilot is transmitted in the same time slot with the user data symbols. The pilot offset illustrates the extent to which the power used in the transmission of the dedicated pilot symbols is higher than the power used in the transmission of data symbols); wherein the transmission power level of the cell-specific pilot [symbol] is selected based on the transmission power level of the data [symbols] (fig. 1, fig. 4C, pp0057, a dedicated pilot is transmitted in the same time slot with the user data symbols. The pilot offset illustrates the extent to which the power used in the transmission of the dedicated pilot symbols is higher than the power used in the transmission of data symbols and pp0018, adjustment can be selected by the system operator). However, fails to explicitly mention that the base station is an orthogonal frequency division multiple access (OFDMA)-compatible base station that uses OFDMA subcarriers in a frequency domain and time slots in a time domain, the OFDMA-compatible base station, wherein the data OFDMA subcarriers adjacent to each of the pilot OFDMA subcarriers, and wherein the pilot OFDMA subcarriers is fewer 
In an analogous field of endeavor, Agrawal teaches an orthogonal frequency division multiple access (OFDMA)-compatible base station that uses OFDMA subcarriers in a frequency domain and time slots in a time domain (fig. 1, fig. 4, and pp0034, OFDMA system utilizes OFDM, these subbands are also commonly referred to as tones, sub-carriers, bins, and frequency subchannels.  With OFDM, each subband is associated with a respective sub-carrier that may be modulated with data. In some OFDM systems, only N.sub.data subbands are used for data transmission, N.sub.pilot subbands are used for pilot transmission), the OFDMA-compatible base station, wherein the data OFDMA subcarriers adjacent to each of the pilot OFDMA subcarriers (fig. 2, fig. 3, fig. 4, pilot subbands and data subbands are next to each other), and wherein the pilot OFDMA subcarriers is fewer OFDMA subcarriers than all OFDMA subcarriers transmitted in the cell (fig. 1, fig. 4, and pp0034, OFDMA system utilizes OFDM, N subbands i.e. total subbands); and the data OFDMA subcarriers adjacent to the pilot OFDMA subcarriers (fig. 2, fig. 3, fig. 4, pilot subbands and data subbands are next to each other). Thus it would have been obvious to one of ordinary skill in the art at time invention was made to combine the teachings of Kaipainen with the teachings of Agrawal to achieve the goal of efficiently providing frequency diversity and allows the data transmission to better withstand deleterious path effects such as narrow-band interference, jamming, fading, and so on (Agrawal, pp0005).
to claims 2 and 10, Kaipainen in view of Agrawal teaches the limitations of the independent claims as discussed above. Kaipainen further teaches wherein the transmission power level of the cell-specific pilots [symbols] is one of a variety of transmission power levels (fig. 1, fig. 5, fig. 4C, pp0048, and pp0020, the total power levels of the dedicated pilots are adjusted such that dedicated pilot signals are transmitted to different radiation patterns with possibly the same momentary power but for different periods of time.  For example, a dedicated pilot is transmitted for a longer period of time to the radiation patterns that receive a weak secondary common pilot than to the radiation patterns receiving a primary pilot).  However, fails to explicitly mention that the symbols are OFDMA subcarriers.
In an analogous field of endeavor, Agrawal teaches the symbols are OFDMA subcarriers (fig. 1, fig. 4, and pp0034, OFDMA system utilizes OFDM, these subbands are also commonly referred to as tones, sub-carriers, bins, and frequency subchannels.  With OFDM, each subband is associated with a respective sub-carrier that may be modulated with data. In some OFDM systems, only N.sub.data subbands are used for data transmission, N.sub.pilot subbands are used for pilot transmission). Thus it would have been obvious to one of ordinary skill in the art at time invention was made to combine the teachings of Kaipainen with the teachings of Agrawal to achieve the goal of efficiently providing frequency diversity and allows the data transmission to better withstand deleterious path effects such as narrow-band interference, jamming, fading, and so on (Agrawal, pp0005).
 As to claims 4 and 12, Kaipainen in view of Agrawal teaches the limitations of the independent claims as discussed above. Kaipainen further teaches wherein second fig. 1, fig. 4C, pp0048, pp0050, and pp0020, dedicated pilots and common pilots).
Agrawal further teaches transmission via data OFDMA subcarrier (fig. 1, fig. 4, and pp0034). Thus it would have been obvious to one of ordinary skill in the art at time invention was made to combine the teachings of Kaipainen with the teachings of Agrawal to achieve the goal of efficiently providing frequency diversity and allows the data transmission to better withstand deleterious path effects such as narrow-band interference, jamming, fading, and so on (Agrawal, pp0005).
As to claims 5 and 13, Kaipainen in view of Agrawal teaches the limitations of the independent claims as discussed above. Kaipainen further teaches wherein the second pilots are power controlled differently than the cell-specific pilots (fig. 1, fig. 5, fig. 4C, pp0048, and pp0020, the total power levels of the dedicated pilots are adjusted such that dedicated pilot signals are transmitted to different radiation patterns with possibly the same momentary power but for different periods of time.  For example, a dedicated pilot is transmitted for a longer period of time to the radiation patterns that receive a weak secondary common pilot than to the radiation patterns receiving a primary pilot).  
As to claims 8 and 16, Kaipainen in view of Agrawal teaches the limitations of the independent claims as discussed above. However Kaipainen fails to explicitly teach wherein each pilot OFDMA subcarriers is different than each data OFDMA subcarrier.
In an analogous field of endeavor, Agrawal teaches wherein each OFDMA subcarrier of the first subset of OFDMA subcarriers is different than each OFDMA fig. 1, fig. 4, and pp0034, OFDMA system utilizes OFDM, these subbands are also commonly referred to as tones, sub-carriers, bins, and frequency subchannels.  With OFDM, each subband is associated with a respective sub-carrier that may be modulated with data. In some OFDM systems, only N.sub.data subbands are used for data transmission, N.sub.pilot subbands are used for pilot transmission, and fig. 6). Thus it would have been obvious to one of ordinary skill in the art at time invention was made to combine the teachings of Kaipainen with the teachings of Agrawal to achieve the goal of efficiently providing frequency diversity and allows the data transmission to better withstand deleterious path effects such as narrow-band interference, jamming, fading, and so on (Agrawal, pp0005).
As to claims 17 and 24, Kaipainen teaches a mobile station (fig. 1, fig. 5, #502) comprising: at least one antenna (fig. 1, fig. 5, #522); and a receiver (fig. 1, fig. 5, #502); and the at least one antenna and the receiver are configured to receive in a cell and at a same time (fig. 1, fig. 4C, pp0057, a dedicated pilot is transmitted in the same time slot with the user data symbols, and fig. 5, #520): cell-specific pilots [symbols], that carry cell-specific pilots corresponding to the cell (fig. 1, fig. 4C, pp0048 and pp0050, downlink frame), at a transmission power level that is higher than a transmission power level of data [symbols] (fig. 1, fig. 4C, pp0048, pp0057, a dedicated pilot is transmitted in the same time slot with the user data symbols. The pilot offset illustrates the extent to which the power used in the transmission of the dedicated pilot symbols is higher than the power used in the transmission of data symbols)  (fig. 1, fig. 4C, pp0048 and pp0050, downlink frame); wherein the fig. 1, fig. 4C, pp0057, a dedicated pilot is transmitted in the same time slot with the user data symbols. The pilot offset illustrates the extent to which the power used in the transmission of the dedicated pilot symbols is higher than the power used in the transmission of data symbols and pp0018, adjustment can be selected by the system operator); and the receiver is further configured to: recover cell-specific information using the cell-specific pilots (fig. 1, fig. 4C, pp0048, pp0057, a dedicated pilot is transmitted in the same time slot with the user data symbols. The pilot offset illustrates the extent to which the power used in the transmission of the dedicated pilot symbols is higher than the power used in the transmission of data symbols, and pp0074, decode signal). However, fails to explicitly mention an orthogonal frequency division multiple access (OFDMA)-compatible mobile station that uses OFDMA subcarriers in a frequency domain and time slots in a time domain, the OFDMA-compatible mobile station comprising: wherein the data OFDMA subcarriers adjacent to each of the pilot OFDMA subcarriers, and wherein the pilot OFDMA subcarriers is fewer OFDMA subcarriers than all OFDMA subcarriers transmitted in the cell; and the data OFDMA subcarriers adjacent to the pilot OFDMA subcarriers.
In an analogous field of endeavor, Agrawal teaches an orthogonal frequency division multiple access (OFDMA)-compatible mobile station that uses OFDMA subcarriers in a frequency domain and time slots in a time domain (fig. 1, fig. 4, and pp0034, OFDMA system utilizes OFDM, these subbands are also commonly referred to as tones, sub-carriers, bins, and frequency subchannels.  With OFDM, each subband is associated with a respective sub-carrier that may be modulated with data. In some OFDM systems, only N.sub.data subbands are used for data transmission, N.sub.pilot subbands are used for pilot transmission), the OFDMA-compatible mobile station comprising, wherein the data OFDMA subcarriers adjacent to each of the pilot OFDMA subcarriers (fig. 3, fig. 4, and fig. 6), and wherein the pilot OFDMA subcarriers is fewer OFDMA subcarriers than all OFDMA subcarriers transmitted in the cell (fig. 1, fig. 4, and pp0034, OFDMA system utilizes OFDM, N subbands i.e. total subbands); and the data OFDMA subcarriers adjacent to the pilot OFDMA subcarriers (fig. 3, fig. 4, OFDMA system with adjacent cells, and fig. 6). Thus it would have been obvious to one of ordinary skill in the art at time invention was made to combine the teachings of Kaipainen with the teachings of Agrawal to achieve the goal of efficiently providing frequency diversity and allows the data transmission to better withstand deleterious path effects such as narrow-band interference, jamming, fading, and so on (Agrawal, pp0005).
As to claims 18 and 25, Kaipainen in view of Agrawal teaches the limitations of the independent claims as discussed above. Kaipainen further teaches wherein the transmission power level of the cell-specific pilots [symbols] is one of a variety of transmission power levels (fig. 1, fig. 5, fig. 4C, pp0048, and pp0020, the total power levels of the dedicated pilots are adjusted such that dedicated pilot signals are transmitted to different radiation patterns with possibly the same momentary power but for different periods of time.  For example, a dedicated pilot is transmitted for a longer period of time to the radiation patterns that receive a weak secondary common pilot than to the radiation patterns receiving a primary pilot).  However, fails to explicitly mention that the symbols are OFDMA subcarriers.
In an analogous field of endeavor, Agrawal teaches the symbols are OFDMA subcarriers (fig. 1, fig. 4, and pp0034, OFDMA system utilizes OFDM, these subbands are also commonly referred to as tones, sub-carriers, bins, and frequency subchannels.  With OFDM, each subband is associated with a respective sub-carrier that may be modulated with data. In some OFDM systems, only N.sub.data subbands are used for data transmission, N.sub.pilot subbands are used for pilot transmission). Thus it would have been obvious to one of ordinary skill in the art at time invention was made to combine the teachings of Kaipainen with the teachings of Agrawal to achieve the goal of efficiently providing frequency diversity and allows the data transmission to better withstand deleterious path effects such as narrow-band interference, jamming, fading, and so on (Agrawal, pp0005).
 As to claims 20 and 27, Kaipainen in view of Agrawal teaches the limitations of the independent claims as discussed above. Kaipainen further teaches wherein second pilots are received, and wherein the second pilots are used for a different purpose than the cell-specific pilots (fig. 1, fig. 4C, pp0048, pp0050, and pp0020, dedicated pilots and common pilots).
Agrawal further teaches receiving via a data OFDMA subcarrier (fig. 1, fig. 4, and pp0034). Thus it would have been obvious to one of ordinary skill in the art at time invention was made to combine the teachings of Kaipainen with the teachings of Agrawal to achieve the goal of efficiently providing frequency diversity and allows the Agrawal, pp0005).
As to claims 21 and 28, Kaipainen in view of Agrawal teaches the limitations of the independent claims as discussed above. Kaipainen further teaches wherein the second pilots are received with a different power level than the cell-specific pilots (fig. 1, fig. 5, fig. 4C, pp0048, and pp0020, the total power levels of the dedicated pilots are adjusted such that dedicated pilot signals are transmitted to different radiation patterns with possibly the same momentary power but for different periods of time.  For example, a dedicated pilot is transmitted for a longer period of time to the radiation patterns that receive a weak secondary common pilot than to the radiation patterns receiving a primary pilot).  
As to claims 23 and 30, Kaipainen in view of Agrawal teaches the limitations of the independent claims as discussed above. However Kaipainen fails to explicitly teach wherein each pilot OFDMA subcarrier is different than each of the data OFDMA subcarriers.
In an analogous field of endeavor, Agrawal teaches wherein each pilot OFDMA subcarrier is different than each of the data OFDMA subcarriers. (fig. 1, fig. 4, and pp0034, OFDMA system utilizes OFDM, these subbands are also commonly referred to as tones, sub-carriers, bins, and frequency subchannels.  With OFDM, each subband is associated with a respective sub-carrier that may be modulated with data. In some OFDM systems, only N.sub.data subbands are used for data transmission, N.sub.pilot subbands are used for pilot transmission, and fig. 6B). Thus it would have been obvious to one of ordinary skill in the art at time invention was Agrawal, pp0005).

Claim 3 and 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaipainen et al. (US Publication No. 20040160921) in view of Agrawal et al. (US Publication No. 20040228267) and further in view of Walton et al. (US Publication No. 20040082356).

As to claims 3 and 11, Kaipainen in view of Agrawal teaches the limitations of the independent claims as discussed above. Agrawal further teaches OFDMA systems (fig. 1, fig. 4). However they fail to explicitly teach wherein the transmitter is further configured to beam-form transmissions via the data subcarriers.
In an analogous field of endeavor, Walton teaches wherein the transmitter is further configured to beam-form transmissions via the data subcarriers (fig. 7, pp0042, an access point may communicate with multiple user terminals simultaneously (e.g., via multiple code channels or subbands) or sequentially (e.g., via multiple time slots), pp0317, performs beam-forming to transmit one symbol substream on one eigenmode of one subband). Thus it would have been obvious to one of ordinary skill in the art at time invention was made to combine the teachings of Kaipainen and Agrawal with the teachings of Walton to achieve the goal of efficiently and reliably Walton, pp0007).

Claim 6, 14, 19, and 26, is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaipainen et al. (US Publication No. 20040160921) in view of Agrawal et al. (US Publication No. 20040228267) and further in view of Laroia et al. (US Publication No. 20040109432).

As to claims 6 and 14, Kaipainen in view of Agrawal teaches the limitations of the independent claims as discussed above. Agrawal further teaches the concept of pilot OFDMA subcarriers (fig. 1, fig. 4, and pp0034, OFDMA system utilizes OFDM, these subbands are also commonly referred to as tones, sub-carriers, bins, and frequency subchannels.  With OFDM, each subband is associated with a respective sub-carrier that may be modulated with data. In some OFDM systems, only N.sub.data subbands are used for data transmission, N.sub.pilot subbands are used for pilot transmission, and fig. 6B). However fails to explicitly teach wherein the cell-specific pilots corresponding to the cell are different than second cell-specific pilots corresponding to a second cell, and further wherein the cell-specific pilots [tones] are different than [tones] via which the second cell-specific pilots are transmitted.  
In an analogous field of endeavor, Laroia teaches wherein the cell-specific pilots corresponding to the cell are different than second cell-specific pilots, and further wherein the cell-specific pilots [tones] are different than [tones] via which the second cell-specific pilots are transmitted corresponding to a second cell (fig. 4, pp0008, pp0023, Different pilot sequences may be used in different cells, and pp0005). Thus it would have been obvious to one of ordinary skill in the art at time invention was made to combine the teachings of Kaipainen and Agrawal with the teachings of Laroia to achieve the goal of efficiently and reliably allowing sectorization to be used in OFDM systems in a manner that will improve the capacity of such systems without many of the interference problems associated with sectorization (Laroia, pp0019).
As to claims 19 and 26, Kaipainen in view of Agrawal teaches the limitations of the independent claims as discussed above. Agrawal further teaches pilot OFDMA subcarrier (fig. 1, fig. 4, and pp0034, OFDMA system utilizes OFDM, these subbands are also commonly referred to as tones, sub-carriers, bins, and frequency subchannels.  With OFDM, each subband is associated with a respective sub-carrier that may be modulated with data. In some OFDM systems, only N.sub.data subbands are used for data transmission, N.sub.pilot subbands are used for pilot transmission, and fig. 6B). However fails to explicitly teach wherein the at least one antenna and the receiver are further configured to receive second cell-specific pilots corresponding to a second cell, wherein the cell-specific pilots are different than [tones] the second cell-specific pilots are received.  
In an analogous field of endeavor, Laroia teaches wherein the at least one antenna and the receiver are further configured to receive second cell-specific pilots corresponding to a second cell, wherein the cell-specific pilots are different than [tones] the second cell-specific pilots are received (fig. 4, pp0008, pp0023, Different pilot sequences may be used in different cells, and pp0005). Thus it would have been obvious to one of ordinary skill in the art at time invention was made to combine the Laroia, pp0019).

Allowable Subject Matter
Claims 7, 15, 22, and 29, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY S ADDY can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMONIYI OBAYANJU/Primary Examiner, Art Unit 2645